Citation Nr: 0805216	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-31 867A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from April 1978 to August 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran has not submitted or identified competent medical 
evidence of a nexus between his current lumbar spine 
disability and active service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  

Service incurrence will be presumed for certain chronic 
diseases, such as arthritis, if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

The veteran contends that he currently has a lumbar spine 
disability that began in service.  He states that he injured 
his back as a result of fall in 1979 while his unit was out 
in the field performing maneuvers.  He asserts that he did 
not seek treatment or report the injury since the pain 
subsided after a few days.  However, at separation X-rays 
were not taken despite his requests for them to military 
doctors.  In other statements he attributed his back pain to 
loading and unloading heavy equipment and carrying a 50-
caliber machine gun.  A review of the competent and credible 
evidence of record, however, fails to show that service 
connection is warranted.

Service medical records (SMRs) fail to reveal any significant 
back disability.  The veteran did not indicate a specific 
injury during service, and none is documented in the SMRs.  
Moreover, no pertinent complaints or findings specific to the 
spine were recorded at the time of separation from active 
duty in 1980.  In fact, the veteran specifically denied 
recurrent back pain.  Additionally, there are no medical 
records immediately subsequent to service that contain a 
diagnosis of any pertinent back disability.  Rather, the 
medical evidence tends to establish that the veteran 
developed a back disability many years after his separation 
from active service.  

Post service records dated from 1989 to 2007 primarily show 
treatment for substance abuse, psychiatric symptoms, and 
rehabilitation services.  It was noted that the veteran had 
been homeless and unemployed since his discharge from 
service.  These records also show that the veteran began 
fairly regular treatment for low back pain in 2002 following 
a recent injury.  At that time he gave a history of back 
injury during service.  Radiology reports show mild scoliosis 
of the lumbar spine convex to left and mild hypertrophic 
degenerative changes.  In this case, the presence of back 
problems in 2002, more than 20 years after he completed 
service in 1980 leaves a significant gap between service 
separation and the initial confirmation of the disability, 
with no clinical support for acute or inferred manifestations 
or continued symptoms.  

The Board concludes that the absence of evidence of a back 
disability in the SMRs or of persistent symptoms of a back 
disorder between separation from service along with the first 
evidence of a back disability many years later constitutes 
negative evidence tending to disprove the assertion that the 
veteran was disabled from any disease or injury during his 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
In addition, the record is negative for a medical opinion 
linking the claimed lumbar disc disease to military service.  
See Hickson, supra.

As to the veteran's assertions that he sustained a back 
injury in service, the Board notes that he can attest to 
factual matters of which he had first-hand knowledge, e.g., 
heavy lifting and back pain.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, he is not qualified to 
render an opinion as to the causation or etiology of his 
currently claimed disorder, or establish a diagnosis based 
upon in-service experiences.  See Espiritu v, Derwinski, 2 
Vet. App. 492 (1992) (holding that a lay witness can provide 
an "eye-witness" account of visible symptoms, but cannot 
offer evidence that requires medical knowledge, such as 
causation or etiology of a disease or injury.).  No 
additional post-service medical records that discuss the 
etiology of the veteran's claimed lumbar spine disability 
have been obtained and associated with the claims folder.  
Thus, the competent evidence in this case does not provide a 
basis for favorable action on the veteran's claim.  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his claim; however, 
given the facts of this case a VA examinations is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

In this case, there is no credible, competent evidence 
indicating that the claimed lumbar spine disability may be 
associated with service.  Instead, it is clear upon review of 
the record that the veteran developed the claimed disability 
many years after separation from active military service and 
that it is not related to any event of service.  Because the 
evidence of record is sufficient to make a decision in this 
case, VA is not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
current disability and an indication of a causal connection 
between the claimed disability and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

A preponderance of the evidence weighs against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

In letters dated in March 2003, August 2004, September 2004, 
March 2006, and October 2007 the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports are of record.  The Board notes that documents in the 
claims folder indicate that since 2007 correspondence 
addressed to the veteran had been returned as undelivered or 
undeliverable.  However, the record clearly reflects these 
items of correspondence were re-sent after considerable 
effort on the RO's part to obtain a current mailing address 
for him.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claim is being 
denied, such matters are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement service connection for a lumbar spine disability 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


